Citation Nr: 0201936	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection a neuropsychiatric 
disorder.

2. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran had active service from September 1972 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for bronchitis.  A notice of disagreement 
was received in March 1998; a statement of the case was 
issued in June 1998; and a substantive appeal was received in 
July 1998.  The veteran testified at a hearing before the 
undersigned via videoconference in October 2001.

In his notice of disagreement, received in March 1998, the 
veteran also indicated that he believed service connection 
was warranted for his right ear hearing loss.  The Board 
notes that the March 1998 rating decision granted service 
connection for right ear hearing loss with a noncompensable 
evaluation, effective from March 7, 1997.  As that issue had 
already been granted, and, therefore the matter of his 
"disagreement" already addressed, that issue is not currently 
before the Board.  The Board also notes that an earlier 
effective date of August 10, 1992 was awarded in the August 
1998 rating decision for the veteran's service-connected 
right ear hearing loss. 

On his VA Form 9, received in July 1998, the veteran 
indicated disagreement with the effective date granted for 
his service-connected tinnitus in the March 1998 rating 
decision, stating that such had previously been misdiagnosed 
as "hearing problems."  A supplemental statement of the case 
was issued in August 1998, which addressed this issue.  No 
timely substantive appeal was received after issuance of the 
supplemental statement of the case on this issue.  However, 
the Board need not address this jurisdictional problem, as 
the veteran withdrew his appeal on this issue at the hearing 
before the undersigned in October 2001.  An appeal may be 
withdrawn in writing either before a timely substantive 
appeal is filed or before the Board promulgates a decision.  
38 C.F.R. § 20.204(a) & (b) (2001).  As this claim was 
withdrawn, the appeal is no longer before the Board.  
The veteran has also timely perfected an appeal from the May 
1999 rating decision, which found that new and material 
evidence adequate to reopen the claim for residuals of head 
trauma, to include neuropsychiatric disorder, had not been 
submitted.  A notice of disagreement was received in June 
1999; a statement of the case was issued in January 2000; and 
a substantive appeal was received in February 2000.  In the 
supplemental statement of the case, issued in September 2001, 
the RO found that new and material evidence had been 
submitted on this claim, and proceeded to a consideration of 
the veteran's claim on the merits.  Although the RO found 
that new and material evidence had been submitted, the Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened.  Even if a veteran 
appeals only the ultimate question of entitlement to 
benefits, the Board, as the agent of the Secretary, shall 
review all questions necessary to the decision in the matter.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1. By decision dated in November 1994, the Board denied 
service connection for organic brain syndrome and denied 
reopening of the claims for service connection for 
personality disorder, residuals of a head injury, and 
PTSD.  The appellant was properly notified of that 
decision, and did not appeal that determination.

2. The evidence received subsequent to the November 1994 
Board decision, for the claim for service connection for a 
neuropsychiatric disorder, including as secondary to a 
reported inservice head injury, is not cumulative 
or redundant, bears directly and substantially upon the 
specific matter under consideration, and must be 
considered to fairly decide the merits of the appellant's 
claim.

3. The probative evidence does not show a nexus between a 
claimed organic disability, to include organic brain 
syndrome, due to an in-service head or facial injury.

4. The veteran did not engage in combat and, while there is 
some medical evidence of PTSD, there is no credible 
supporting evidence that a stressor upon which the 
diagnosis was based actually occurred during service. 

5. The probative evidence does not show a nexus between a 
current psychiatric disorder, to include a depressive 
disorder or claimed PTSD, and any incident of service, to 
include head or facial injury.  

6. The veteran's personality disorder is not a disability for 
VA compensation purposes.  

7. The veteran was treated for bronchitis while on active 
duty; there is no medical evidence of any residuals of 
this single episode of bronchitis, nor is there medical 
evidence of a nexus between the veteran's claimed current 
chronic bronchitis and any incident of service.   


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a 
neuropsychiatric disorder, including as secondary to a 
reported inservice head injury, is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001), 38 C.F.R. § 3.156(a) 
(2001).

2. The veteran's current psychiatric disorder, diagnosed as 
depression/depressive disorder, was not incurred in or 
aggravated by his active military service; service 
connection is not warranted for a personality disorder, 
claimed PTSD, or claimed residuals of a head injury, to 
include organic brain syndrome.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); VCAA, 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, (2001).



3. Chronic bronchitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); VCAA, 38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority. 

As indicated above, as the instant Board decision reopens the 
veteran's claim for service connection for a neuropsychiatric 
disorder, there is clearly a duty to assist him in developing 
his claim.  That same duty, of course, applies to the other 
issue in appellate status, service connection for bronchitis.  
The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  After reviewing the 
claims folder, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this case 
includes numerous VA and private treatment records, 
statements from the veteran's private physician, VA 
examination with a nexus opinion, numerous statements from 
the veteran regarding the onset of his symptoms, and 
testimony at a hearing before the undersigned.  VA has made 
all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  At the October 2001 hearing, the veteran stated that 
no further medical records were available that were not 
already of record.  Under these circumstances, no further 
action is necessary to assist the veteran with the claim. 

Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice him.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

A Neuropsychiatric Disorder, to include Residuals of Head 
Injury

I. Factual Background

The veteran's enlistment physical examination in June 1972 
reported no psychiatric abnormalities and the veteran 
reported no psychiatric symptomatology on a report of medical 
history at that time.  

Service medical records in August 1973, noted that the 
veteran had no control over his temper and had this problem 
most of his life.  The veteran indicated that this had flared 
up in the previous two months.  The veteran was referred for 
a psychiatric consult, which was performed in August 1973.  
The veteran reported a life-long history of loss of control 
of temper.  The examiner provided a diagnosis of passive 
aggressive personality disorder with immature features 
manifested by constant fights with peers and poor job 
performance.  

The veteran's service medical records in April 1977 note that 
he was "struck in face" four days previous, with a current 
complaint of blurred vision.  Mild facial swelling on the 
right side was reported.  An impression on ophthalmologic 
consult was "no acute damage due to trauma."  

In April 1978, a chronically poor tolerance to military 
demand was noted with an impression of explosive personality.  
The veteran was evaluated at the mental health clinic in 
April 1978 for emotional problems concerning his marriage and 
occupation.  The veteran's commander noted that the veteran 
might not be able to control his emotions, he had shown poor 
tolerance for supervision, and had developed strong 
motivational problems with a clearly defective attitude.  The 
veteran reported a history of problems as an adolescent due 
to aggressive behavior.  The examiner provided a diagnosis of 
severe explosive personality disorder.  

The veteran's separation medical examination in June 1978 
noted that he was hit on the right side of the head in April 
1977.  The veteran did not lose consciousness, no treatment 
was sought, and a full recovery was noted with no 
complications and no sequelae.  On a report of medical 
history, completed at the same time, the veteran reported a 
history of dizziness, head injury, and nervous trouble and a 
history of concussion secondary to a fistfight in 1977.  

The veteran's personnel records note that discharge was 
recommended due to a personality disorder, best described as 
a severe explosive personality disorder.  The records pointed 
to incidents beginning in January 1978 as evidence of the 
personality disorder.  The records noted that the veteran's 
performance reports showed ratings of "7" to "9" out of "9" 
from September 1973 to January 1978 and a rating of "4" in 
May 1978.  The veteran's DD Forms 214 note receipt of an 
Air Force Good Conduct Medal, National Defense Service Medal, 
Small Arms Expert Marksmanship Ribbon, and Air Force 
Longevity Service Award.  

The veteran filed an original claim for service connection 
for a head injury in April 1982.  The RO denied this claim in 
September 1982, as the head injury during service was acute 
and transitory with no residuals shown.  The RO further found 
that a personality disorder was a constitutional or 
developmental abnormality and not a disability under the law.  
Service connection was denied for claimed residuals of a head 
injury and for a passive-aggressive personality disorder.  A 
notice of disagreement was received in October 1982; a 
statement of the case was issued in January 1983.  No 
substantive appeal was received.  The Board notes that in a 
letter, received in December 1983, the veteran indicated that 
he planned to "appeal any and all decisions regarding [his] 
disability application."  This indicates only an intention to 
appeal at some time in the future, and, even if considered a 
substantive appeal was not timely filed.  See 38 C.F.R. § 
20.302(b) (2001).  As the veteran failed to file a timely 
substantive appeal, the September 1982 RO decision is final 
as to evidence of record at the time.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982) 
(38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1103 (2001)).

The veteran was hospitalized in January 1988 with diagnoses 
of adjustment disorder with depression, marital discord, 
mixed substance abuse, and unspecified personality disorder.  
The veteran reported daily marijuana use, occasional alcohol 
use, rare LSD and other hallucinogen use, and stated that he 
quit "crank" the previous year.  Psychological evaluation 
during hospitalization provided diagnostic impressions of 
dysthymic disorder, histrionic personality disorder, 
narcissistic personality disorder, and borderline personality 
disorder.  

The veteran filed a claim for service connection for 
emotional problems and severe explosive personality disorder 
in April 1988.  In an attachment to this claim, the veteran 
reported symptoms of startle reflex, sleep disturbance, 
difficulty concentrating, difficulty getting along with 
others, and lack of temper control, and reported a suicide 
attempt in March 1987.  The veteran attributed these problems 
to extended periods of duty and to harassment by superiors 
and peers.  (As noted above, he was on active duty from 
September 1972 to August 1978.)  He made no mention of the 
April 1977 head injury.  

A VA examination was conducted in July 1988.  The veteran 
complained of explosive temper, depression, constant stress, 
"misanthropy," paranoia, constant anger, sexual disinterest, 
mood swings, and memory lapse.  A diagnosis of possible brain 
damage from alcohol and other toxic substances was reported.  
The examiner noted a history of drinking heavily and drug 
abuse, including marijuana, methamphetamines, hashish, and 
PCP.  The veteran reported that he stopped using all but 
marijuana in 1987 or 1988, but continued to use marijuana.  
The examiner noted that the veteran showed a great deal of 
immaturity, much passive aggressive behavior and extreme 
anger with quite uncontrolled outbursts.  The examiner stated 
that the veteran did not experience any severe trauma for a 
diagnosis of post-traumatic stress disorder (PTSD).  
Diagnoses of passive aggressive personality disorder and 
intermittent explosive disorder were provided.  

VA outpatient treatment records from April to November 1988 
note assessments of depression and adjustment disorder.  
Difficulty coping with stress was reported, including family 
problems.  There was no notation of a history of a head 
injury during service.  

In December 1988, the veteran submitted a statement detailing 
an incident during service, in which he reported that he had 
to remove a dead body from a damaged airplane.  The veteran 
provided details of this event.  The veteran's statements 
included threats against individuals from military service 
and angry statements regarding his current treatment.  

By rating decision in September 1988, the RO denied service 
connection for PTSD and found that new and material evidence 
to reopen the claim for passive/aggressive personality 
disorder had not been submitted.  A notice of disagreement 
was received in September 1988; a statement of the case was 
issued in November 1988.  A supplemental statement of the 
case and a confirmed rating decision were issued in March 
1989.  The veteran failed to file a timely substantive 
appeal.  The September 1988 RO decision and the March 1989 
confirmed rating decision are final as to evidence of record 
at the time.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988) (38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1103 (2001)).

By letter, dated in August 1991, P.G.F., D.O., reported 
seeing the veteran for the first time for explosively violent 
behavior problems and depression, which the veteran reported 
stemmed from a head injury in 1977.  Dr. P.G.F. indicated 
that the veteran exhibited "model behavior" in the year prior 
to the head injury.  The veteran reported having small 
behavioral problems beginning in 1977.  Dr. P.G.F. stated 
that the veteran suffered from non-psychotic organic brain 
syndrome (OBS) with brain trauma stemming from the April 1977 
injury.  

In August 1991, the veteran requested that his claim be 
reopened to include service connection for nonpsychotic OBS.  
The RO denied this claim in September 1991.  The RO also 
denied claims for service connection for neurosis and PTSD.  
A notice of disagreement was received in June 1992; a 
statement of the case was issued in July 1992; and a 
substantive appeal was received in August 1992.  

At a hearing before an RO hearing officer in September 1992, 
the veteran testified that his girlfriend died during service 
under suspicious circumstances, that he witnessed badly 
damaged reconnaissance aircraft, and that his superiors were 
interfering in his life and caused the destruction of his 
marriage.  Transcript p. 3.  The veteran reported that he was 
struck in the head during an off-duty altercation.  He stated 
that he sought medical treatment for nausea and dizziness due 
to being "struck in the off-duty fight" with a blunt object, 
probably a beer bottle.  Transcript p. 5.  

In November 1994, the Board found that OBS was not incurred 
in or aggravated by service.  The Board denied reopening of 
the claims for service connection for a personality disorder, 
residuals of a head injury, and PTSD.  The veteran did not 
appeal this determination by the Board.  The decision is 
final as to evidence of record at the time.  38 U.S.C.A. § 
7104(b) (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).  

The veteran filed a request to reopen his claim for service 
connection for depression/nervous condition, as secondary to 
an inservice head injury in March 1999.  The evidence, 
submitted since the final Board decision in November 1994, 
includes private and VA treatment records, a VA examination, 
statements from the veteran and his mother, and testimony at 
a hearing before the undersigned.  

A psychiatric evaluation was performed in January 1993 by 
N.W.T., M.D., at the request of the County Department of 
Social Services.  There is no indication that Dr. N.W.T. 
reviewed any previous psychiatric treatment records or the 
veteran's service medical records.  Dr. N.W.T. noted a long 
and extensive history of polysubstance abuse, dating to 
approximately 1973.  The veteran reported doing well in 
service, until he began to have marital dysfunction in 1976.  
He reported a head injury in 1977, in which he sustained a 
concussion, but no loss of consciousness.  The veteran denied 
a history of any psychotic symptomatology.  Following mental 
status examination, Dr. N.W.T. noted a long history of 
polysubstance abuse/dependence that had been in apparent 
remission since 1989.  Dr. N.W.T. stated that the veteran did 
not show any evidence of schizophrenia, and noted that use of 
certain drugs could mimic symptoms associated with 
schizophrenia.  Dr. N.W.T. stated that the behaviors 
exhibited during military service were not consistent with a 
diagnosis of explosive personality disorder.  The only 
current diagnosis noted by Dr. N.W.T. was polysubstance 
dependence in remission.  

In a letter to his United States Senator, dated in March 
1997, the veteran stated that he was referred for psychiatric 
treatment during service due to racial discrimination by 
African-American and Hispanic service members.  He reported 
special assignment to security details and receipt of a medal 
for marksmanship.  He reported that he was assaulted in April 
1977 by five British paratroopers and was struck in the back 
of the head with a beer bottle.  He stated that within 
six months of this incident he began to experience violent 
rages and outbursts of physical violence.  The veteran 
admitted to "having experimented with drugs."  He stated that 
he used marijuana on a daily basis and tried cocaine once.  

By letter, received in March 1997, the veteran's mother 
stated that the veteran had no serious problems relating to 
behavioral traits.  She noted that he was referred for a 
psychological evaluation by the school counselor following an 
altercation with other students.  She stated that after 
service, "at which time he sustained the brain stem injury," 
he began to exhibit withdrawal from the family, hostility, 
and became argumentative.  

The record contains VA outpatient treatment records from July 
1998 to May 1999.  In November 1998, the veteran denied any 
previous problems with alcohol and only occasional use of 
other substances.  He denied any current problems with 
temper, anger, or rage.  The veteran reported that he was 
struck on the head by a beer bottle during service during a 
fight with British soldiers and stated that he currently had 
right eye blurry vision.  The examiner deferred an Axis I 
diagnosis but stated that a personality disorder was 
suspected, as well as rule out malingering.  A Minnesota 
Multiphasic Personality Inventory (MMPI) was performed in 
November 1998, and indicated severe depression, feelings of 
pessimism, social inadequacy, lethargy, inability to form 
close relationships, poor impulse control and poor decision-
making.  The psychologist also reported a high score in the 
area entitled "organicity."  

In January 1999, a VA psychiatrist noted an impression of 
personality disorder with narcissistic and dependent traits, 
and provisional depression not otherwise specified.  The 
psychiatrist stated that he could not rule out malingering or 
the possibility of mild head injury effects.  The 
psychiatrist also stated that the veteran's pursuit of 
disability from numerous angles spoke to a manipulative goal 
of disability, since the veteran did not seem interested in 
treatment of symptoms.  Two weeks later, an impression of an 
adjustment reaction with anxious mood was noted.  

In March 1999, a VA examiner provided an assessment of 
questionable depression vs. Axis II disorder/malingering.  
The veteran was admitted for psychiatric treatment, due to 
marital and home problems.  The psychiatrist provided 
impressions of dysthymia, adjustment disorder with mixed 
emotional features and rule out organic brain disorder 
(explosive type).  The veteran went home for a weekend and 
returned stating that things were intolerable at home.  He 
stated that he could not take the prescribed psychiatric 
medication due to being "uniquely different since he was hit 
on the head."  The veteran complained of depression, visual 
hallucinations from the blow to the head, and rage.  The 
examiner provided impressions of depression not otherwise 
specified - likely dysthymia, rule out malingering, 
adjustment disorder, questionable petit mal disorder, 
personality disorder - narcissistic personality with rage and 
mood instability and possible anti-social traits, and 
estranged marital relationship.  A psychology consult during 
inpatient treatment noted an impression of personality 
disorder not otherwise specified with narcissistic and 
borderline traits.  Outpatient treatment record in March 1999 
noted that the veteran refused to comply with medical 
recommendations for medication.  Impressions of depression 
not otherwise specified, secondary to personality disorder, 
and rule out organic personality factor and seizure disorder 
were provided.  An electroencephalogram (EEG) was performed 
in March 1999, which was mildly and non-specifically 
abnormal.  

By letter, dated in April 1999, Dr. P.G.F. stated that he saw 
the veteran in October 1991 (the previous letter reported 
treatment in August 1991) for an explosively violent behavior 
problem and depressive problem that stemmed form a head 
injury in 1977.  Most of this letter was verbatim the August 
1991 letter.  Dr. P.G.F. stated that he next saw the veteran 
in April 1999 and the veteran continued to have the same 
problems.  

In a letter, received in April 1999, the veteran's mother 
stated that the veteran began to experience difficulties 
during service in 1977 and upon discharge in 1978 showed a 
change in personality.  She stated that the veteran began 
drinking in 1982.  She noted the veteran's difficulty in 
maintaining employment, failure of two marriages, and 
difficulties in his current marriage.  

By letter, dated in September 1999, T.J.C., Ph.D., stated 
that he initially saw the veteran in July 1994 for a 
psychological evaluation, with an Axis I diagnosis of PTSD by 
history.  The veteran was seen again in September 1999 
reporting irritability depression, insomnia, suicidal 
thoughts, loss of weight, and feelings of worthlessness and 
guilt.  Dr. T.J.C. noted that the veteran met the criteria 
for major depression recurrent type.  Dr. T.J.C. made no 
mention of any relation of the veteran's military service or 
any relation of any incident therein to the veteran's current 
condition.  

By letter, dated in November 1999, Dr. P.G.F. stated that the 
veteran had been seen by him for a number of years.  He 
provided a list of "problems," including:  PTSD secondary to 
service; a brain injury during service that resulted in OBS 
that affected the veteran's behavior; and depression.  Most 
of this letter was duplicated verbatim in a letter dated in 
February 2000.  

VA outpatient treatment records noted diagnoses of depression 
and personality disorder.  The Board notes that these 
diagnoses were repeated throughout treatment from May 1999 to 
July 2001, but not always in conjunction.  The veteran's 
depression was attributed to ongoing marital and financial 
problems.  An EEG in July 2000 was within normal limits.  

In a statement, received in February 2000, the veteran 
reported that he was assaulted by two fellow servicemen in 
1973 and was referred for psychiatric intervention.  The 
veteran provided a detailed description of the 1977 incident, 
indicating that he was visiting a Royal Air Force (RAF) 
member, P.W.  He reported that a fight broke out at a local 
pub between the veteran and P.W. and five British servicemen.  
The veteran stated that he had drunk to "moderation."  
He stated that the British servicemen followed the veteran 
and P.W. after they left the pub and attempted to run them 
down with their vehicle.  The veteran reported that the 
British servicemen then attacked him and hit him on the back 
of the head.  He reported nausea and dizziness on the 
remaining walk to the home of P.W.  The veteran stated that 
following this incident he began to have difficulty with 
coworkers and developed a defective attitude toward the 
military.  The Board notes that this statement, made more 
than 20 years after the incident, included a significant 
amount of detail of the incidents of 1977 and early 1978, 
including the exact drinks ordered at a dinner, exact times 
of beginning and ending duty periods on individual dates, and 
type of vehicle borrowed to take his spouse to the airport.  

In his statement, received in February 2000, the veteran also 
reported that he had been attacked several times in bars - 
all without provocation.  He stated that he disliked being in 
public.  He stated that he "hate[s] people, wishing them ill 
or giving them grief when able to."  

In February 2000, attached to the above statement, the 
veteran provided copies of several articles concerning 
brain/head injury, including "The Anatomy of a Brain Injury," 
and "The Road to Rehabilitation," both printed from the Brain 
Injury Association's website, and articles from "Brain Injury 
Source," by A.B.J., M.D., and N.Z., M.D.  

A vocational evaluation in January 2000 noted a primary 
diagnosis of personality disorder not otherwise specified 
with features of an explosive personality disorder, 
narcissism, borderline, and anti-social traits, and a 
diagnosis of PTSD related to a head injury during service.  

By letter, dated in July 2000, Dr. P.G.F. stated that the 
veteran sustained a brain stem injury in April 1977.  He 
reported seeing the "copies of service medical records 
provided."  Dr. P.G.F. stated that it was likely as not that 
this injury had created both PTSD and changes in personality.  
He further stated that premorbid schizophrenia could not be 
ruled out and it was possible that the injury could aggravate 
a pre-existing condition to a debilitating degree.  

A VA examination was conducted in August 2000, and the 
examiner noted that "multiple records were reviewed prior to 
the evaluation."  The veteran reported a history of head 
injury, secondary to a fight in 1977 and stated that he had 
been "a good solider up to the time of the assault."  The 
examiner noted that review of the records revealed violent 
episodes prior to the 1977 self-reported head injury and that 
the veteran's anger problems appeared to possibly predate the 
alleged head injury.  The veteran reported a history of drug 
and alcohol use, but denied any current use.  The veteran 
denied any significant psychological/emotional problems prior 
to military service.  

Mental status examination revealed fairly blunted affect, 
mildly dysphoric mood, normal speech, intact memory, no 
concentration impairment, logical and goal-oriented thinking, 
and no indications of a thought disorder.  The examiner 
provided diagnoses of depressive disorder not otherwise 
specified, and rule out intermittent explosive disorder.  The 
examiner noted a history of violence dating back to military 
service, but preceding any head injury.  The examiner stated 
that there was inconclusive evidence to support an organic 
brain injury, particularly in light of 
neurological/psychological testing, which did not confirm 
cognitive deficits.  The examiner also provided a diagnosis 
of narcissistic personality disorder.  The examiner stated 
that it was difficult to determine the degree to which the 
veteran's psychological difficulties were related to military 
service.  The examiner noted that the veteran was discharged 
from the military because of disobedience of regulations, 
conflicts with authority and behavioral problems, but the 
examiner could not determine whether these were related to a 
psychiatric impairment or to an elected lifestyle.  

Psychiatric review for Social Security Administration 
purposes in September 2000, noted disturbance in mood, 
depressive disorder, recurrent and intrusive recollections of 
a traumatic experience that are a source of marked distress, 
seclusiveness or autistic thinking, persistent disturbances 
of mood or affect, and intense and unstable interpersonal 
relationships and impulsive and damaging behavior.  

At a hearing before the undersigned via videoconference in 
October 2001, the veteran testified that he was assaulted in 
April 1977 by five British servicemen, who pursued him 
following a confrontation at a pub.  Transcript p. 4.  The 
veteran reported initial symptoms of drowsiness, nausea, and 
vision problems, and momentary loss of consciousness.  
Transcript pp. 4, 9.  He stated that after this incident he 
began to have problems in his marriage and with his coworkers 
and supervisors.  Transcript p. 4.  The veteran reported that 
he began to have violent outbursts, which were "very unusual 
for me at that point in my life."  Transcript p. 5.  The 
veteran testified that he had problems with anger prior to 
service, but that, through counseling, this condition had 
improved.  Transcript p. 7.  The veteran claimed that he had 
never used drugs or alcohol to excess.  Transcript p. 10.  

II. Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the November 1994 Board Decision, the veteran has 
submitted private and VA treatment records, a VA examination, 
statements from himself and his mother, and testimony at a 
hearing before the undersigned.  Most of the records 
submitted were "new," in the sense that they had not 
previously been reviewed.  The Board notes that the April and 
November 1999 letters from Dr. P.G.F., although technically 
"new" were merely restatements, some verbatim, of statements 
made in the April 1991 letter, which was before the Board 
prior to the November 1994 decision.  The critical 
determination regarding the "new" evidence is whether these 
documents are material to the veteran's claim.  

The Board finds that the statements of the veteran providing 
further detail of the alleged April 1977 incident and the 
July 2000 opinion of Dr. P.G.F., indicating that review of 
the veteran's service medical records had been undertaken, 
are both new and material.  Therefore, the claim for service 
connection for residuals of a head injury, including 
neuropsychiatric disorder is reopened and the Board will 
consider this claim on the merits, taking into consideration 
the record as a whole.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as psychoses, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board must first make a determination as to whether the 
veteran has a current psychiatric disability under the law.  
A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of the legislation.  
38 C.F.R. § 3.303(c). 

The medical records show various diagnoses for the veteran's 
current psychiatric condition.  As noted above, a personality 
disorder is not a disease or disability for VA compensation 
purposes.  The records contain diagnoses of the following 
psychiatric disorders:  an adjustment disorder with 
depression; mixed substance abuse (currently in remission); 
depression not otherwise specified; OBS; an adjustment 
reaction with anxious mood; dysthymia; recurrent major 
depression; and PTSD.  Some of these diagnoses were noted 
only once or intermittently. An assessment of malingering is 
also in the record.  The Board notes that the ongoing 
treatment records from the VA outpatient clinic note 
diagnoses of depression.  Depression or depressive disorder 
has been consistently reported as one of the veteran's 
diagnoses for many years.  The Board finds that the evidence 
preponderates against a finding of a current diagnosis of 
OBS.  The VA examiner in August 2000 noted that there was 
inconclusive evidence to support such a diagnosis, in light 
of the failure of neurological/psychological testing to show 
a cognitive defect.  Although Dr. P.G.F. noted a diagnosis of 
OBS, the Board notes that such was initially based on the 
veteran's report of concussion and severe head injury during 
service.  Such history is not supported by the medical 
evidence.  

As noted above, the service medical records indicate that the 
veteran sustained a facial injury rather than brain trauma.  
Moreover, the separation examination was negative for any 
objective evidence of residuals of a head injury; the 
neurological and psychiatric parts to that examination were 
normal and it was specifically recorded at that time that the 
veteran had made a full recovery from the facial or head 
trauma.  There is no post-service medical evidence of claimed 
OBS until Dr. P.G.F.'s diagnosis beginning in the early 
1990s.  The Board finds that the preponderance of the 
evidence is against a current diagnosis of organic residuals 
of a head injury, to include OBS.  Most of the clinical 
evidence fails to demonstrate such a diagnosis and the 
assessment of Dr. P.G.F. was based, in part, on an inaccurate 
history.  The Board does accord some weight to this 
physician's statements as he did indicate that he reviewed 
evidence in the claims file.  However, the preponderance of 
the evidence is against this aspect of the veteran's claim, 
as the overwhelming weight of the medical evidence, including 
both VA and private treatment records and reports of 
examinations, fail to confirm that the veteran has any 
organic residuals of a head injury, to include OBS, let alone 
a nexus between the claimed disorder and in-service trauma.  
As to the veteran's poor performance during service, the 
contemporaneously recorded clinical evidence unequivocally 
attributed such to a personality disorder.  A personality 
disorder is not recognized as a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  The Board 
accords more weight to this evidence than to Dr. P.G.F.'s 
opinion, as the assessment of personality disorder was based 
on an evaluation of the veteran at the time he exhibited his 
symptoms during service.  Moreover, there is post-service 
medical opinion, to include a VA physician who reviewed the 
record, which supports this in-service assessment.  Following 
a thorough history and mental status examination in August 
2000 by a VA psychiatrist, which also included a review of 
the relevant medical evidence in the claims file, the only 
recorded diagnosis was a personality disorder.  The Board 
finds that the veteran's statements regarding the severity of 
his claimed in-service head injury to be not credible and the 
preponderance of the evidence is against the claim that he 
has a current organic disability causally linked to an in-
service injury or any other event of active service.   

This does not end the Board's inquiry, as the record shows a 
current diagnosis of depression/depressive disorder and there 
is some medical evidence of PTSD, albeit conflicting.  Thus, 
the Board proceeds to a consideration of whether a current 
psychiatric condition is related to any incident of the 
veteran's active military service, including the alleged 
April 1977 head injury and other in-service stressors.  

As to the nature of the head injury during service, the Board 
notes that the veteran's report of the events of April 1977 
are inconsistent at best.  The service medical records note 
only a single complaint of blurry vision with no damage due 
to trauma noted on ophthalmologic consult.  On separation 
examination, the examiner noted the history of the April 1977 
head injury, but reported no loss of consciousness, a full 
recovery, and no complications or sequelae.  The veteran's 
allegations of the symptoms experienced after this injury 
have included nausea, dizziness, blurred vision, concussion, 
and brief loss of consciousness.  None of these reported 
symptoms, except for a single report of blurry vision, is 
supported by the contemporaneous medical records.  In fact, 
the remaining symptoms were not reported by the veteran for 
treatment during service following the reported incident in 
April 1977.  The veteran has asserted, in some of his 
statements, that the incident began as a disagreement in a 
pub.  Although the veteran reported moderate drinking that 
evening, the veteran has recently reported no history of 
substance or alcohol abuse.  Such report is contradicted by 
contemporaneous medical records, which note an extensive 
history of abuse of various narcotics and alcohol.  Such is 
indicative of the overall lack of credibility of the 
veteran's contentions.  

The veteran initially reported little memory of the incident, 
indicating only that he was hit on the back of the head.  On 
one occasion the veteran reports that he and his wife were 
separated and he was visiting his girlfriend when the alleged 
assault occurred.  On another occasion, he provided an 
unusually detailed story, indicating that he was visiting a 
male member of the RAF.  On that occasion, he also reported 
no problems in his marriage until his spouse arrived in 
England in July 1977, after the reported injury.  He was able 
to provide details of a dinner with his wife, including the 
types of drinks ordered, at which time he claims his spouse 
announced an intention to return to the United States.  On 
another occasion, the veteran reported marital and service 
problems beginning in 1976, prior to the reported head 
injury.  The Board also notes that the veteran initially 
reported that his psychiatric problems began after an 
incident, in which a plane returned with damage and the 
veteran had to remove one of the dead servicemen from the 
plane.  This incident was not mentioned in the overly 
detailed report of February 2000, wherein the veteran alleges 
the cause of his current psychiatric problems, nor did the 
veteran mention this incident on any of his recent statements 
or on testimony before the undersigned.  The veteran has also 
previously alleged in his claim filed in April 1988 that his 
psychiatric disorder was a result of mistreatment during 
service and extended periods of duty.  At that time, when he 
was seeking direct service connection for these disabilities, 
the veteran made no mention of the April 1977 head injury.  

The veteran has alleged that he suffered no problems during 
military service and provided Dr. P.G.F. with a history of 
"model behavior," prior to the April 1977 incident.  The 
veteran's service medical records and service personnel 
records provide objective evidence to the contrary.  The 
veteran was noted in August 1973 to have no control over his 
temper and reported, at that time, that such a condition had 
existed all of his life.  At that time, the examiner noted 
that this condition was manifested by constant fights with 
peers and poor job performance.  In April 1978, on 
psychiatric evaluation, the veteran continued to report a 
history of aggressive behavior since adolescence.  It is only 
when the veteran filed a claim for disability compensation 
that he began to assert that he had had no such problems 
prior to service or prior to the April 1977 incident.  
Service medical records also indicate that, at the time, the 
veteran attributed his poor behavior in 1978 to the 
separation of his wife in February 1978.  As early as October 
1975, the veteran's appearance was noted to be in need of 
improvement, and it was noted that the veteran could exercise 
more self initiative.  

Overall, the Board finds the veteran's reports of history to 
be entitled to little credibility, as they are inconsistent 
and are revised each time the veteran alleges a new cause for 
his psychiatric disorders, as well as providing an incredible 
amount of detail for events decades in the past.  The Board 
notes that trauma to the head/face was noted in April 1977, 
but not of the type or severity alleged by the veteran.  The 
Board finds that the objective contemporaneous medical 
records are more probative to the question of the severity of 
the injury in question than the veteran's inconsistent 
history reported many years after the injury.  The Board is 
not bound to accept the veteran's uncorroborated testimony as 
to medical incurrence or causation, nor to accept the 
opinions of physicians based on the veteran's recitation of 
medical history.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  If no medical evidence of record supports the 
reported history, the opinion based upon it has no probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (The Board recognizes that the 
conclusions in these cases were applied to determinations of 
whether a claim was well grounded, under the law in effect at 
that time.  However, the Board finds that the tenets set 
forth above remain applicable to a consideration of a claim 
on the merits and the relative weight to be given medical 
evidence based on an inaccurate history provided by the 
veteran.)  

Although in his final letter, dated in July 2000, Dr. P.G.F. 
asserts that he reviewed the veteran's service medical 
records, the history of a "brain stem injury" is not reported 
in those records.  The Board gives minimal weight to the 
opinions of Dr. P.G.F.  First, many of these opinions are 
verbatim of previous opinions without additional evidence or 
examination results.  Second, Dr. P.G.F. initially relied on 
the veteran's history to provide a diagnosis for his 
condition.  Dr. P.G.F. continues to rely on a history of a 
brain stem injury in his conclusions.  Such is not supported 
by the contemporaneous medical records.  As noted above, the 
Board does not find the veteran's report of the incurrence of 
a severe head injury to be credible, particularly in light of 
the fact that he has frequently changed his story.  Finally, 
the Board notes that Dr. P.G.F. first treated the veteran in 
1991, thirteen years after discharge from service, after 
extensive use of narcotics and alcohol by the veteran.  
However, unlike the VA treatment records and VA examination, 
Dr. P.G.F. made no mention of the alcohol and drug history in 
reaching any of his conclusions.  The Board finds the failure 
to even consider this as a possible explanation for the 
veteran's psychiatric complaints, as an additional reason for 
giving little weight to the opinions of Dr. P.G.F.  There is 
ample medical evidence, both during and after service, that 
fails to concur with this private physician's assessment.  
For example,  Dr. N.W.T. noted that the only diagnosis was 
polysubstance dependence.  While a VA examination in July 
1988 noted a possible diagnosis of brain damage such was not 
only speculative but it was attributed to substance abuse.  
Additional medical evidence, to include a thorough VA 
psychiatric examination in August 2000, which also included a 
review of the record, also failed to result in a diagnosis of 
any disability, organic or mental, other than a personality 
disorder.  Although a VA psychiatrist in January 1999 
indicated that the possibility of mild head injury effects 
could not be ruled out, the examiner did not indicate what 
these effects might be and provided only a diagnosis of a 
personality disorder.  The contemporaneous service medical 
records note no complaints of any of the symptoms that the 
veteran now reports nor any description of the type of 
serious injury that the veteran now details.  The Board finds 
that the evidence preponderates against a conclusion that the 
veteran suffered any sequelae from the alleged head injury 
other than a single report of blurred vision during service, 
which had resolved by service separation.

The Board next considers the opinions of medical 
professionals as to any relationship between the veteran's 
current depression and any incident of his active military 
service.  The first diagnosis of depression (adjustment 
disorder with depression) of record is in 1988, ten years 
after discharge from active military service.  VA records in 
March 1999 stated that the veteran's depression was secondary 
to his personality disorder.  As service connection cannot be 
granted for a personality disorder, a claim of secondary 
service connection must be denied as a matter of law.  38 
C.F.R. §§ 3.303(c); 3.310(a).  The record contains no opinion 
that the veteran's depression is related to any incident of 
his active military service.  38 C.F.R. §§ 3.303, 4.127.  The 
most recent VA treatment records attribute the veteran's 
depression to current marital and financial difficulties.  
Thus, an etiology was provided and such was not related to 
service.  The VA examiner in August 2000 did not provide an 
opinion that the veteran's depressive disorder was related to 
his active military service.  The Board finds that the 
evidence preponderates against a finding that the veteran's 
current depression/depressive disorder is related to any 
incident of his active military service, including the 
alleged severe head injury.  

As to any claim for PTSD, the Board recognizes that Dr. 
P.G.F. has provided a diagnosis of PTSD due to the head 
injury reported by the veteran, but the nature of the head 
trauma that has been alleged is not supported by the service 
medical records.  On initial visit in July 1994, Dr. T.J.C. 
noted a diagnosis of PTSD by history.  However upon further 
treatment, a diagnosis of major depression was reported.  A 
vocational evaluation in January 2000 shows a diagnosis of 
PTSD related to a head injury during service.  The Board 
notes that this diagnosis was based on the veteran's report 
of sustaining a traumatic brain injury in 1977 while on 
active duty.  The examiner noted that specific information 
related to that injury and subsequent treatment were 
unavailable.  As noted above, the Board has found that the 
veteran's report of a severe head or brain injury in April 
1977 to be unsupported by the evidence. 

Service connection for PTSD requires:  1) Medical evidence 
diagnosing the condition; 2) A link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and 3) Credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R § 
3.304(f).  

In the instant case, a current diagnosis of PTSD is 
questionable.  Several examinations have failed to result in 
a diagnosis of PTSD, and a VA examination specifically ruled 
it out, with the examiner finding that the veteran did not 
meet the diagnostic criteria for PTSD.  Only Dr. P.G.F. 
provided an unequivocal medical diagnosis of such.  However, 
there is some competent evidence of the claimed disorder as 
the private physician and a social worker have diagnosed 
PTSD.  The primary impediment to a grant of service 
connection is the absence of a verified stressor. 

There is no evidence that the veteran engaged in combat or 
that any of his stressors were related to combat with the 
enemy.  The veteran, at various times, has reported several 
stressors.  He stated that he was mistreated by service 
members and superior officers of other racial backgrounds.  
The Board notes that the veteran was referred for psychiatric 
treatment in 1973 after being involved in fights with peers, 
but there is no evidence of persecution of the veteran for 
being Caucasian.  The veteran also reported an incident 
wherein he removed a dead body from a damaged aircraft.  
The Board notes that this statement was made in conjunction 
with the veteran's various claims for service connection for 
a psychiatric disorder and is unsupported by any 
corroborative evidence.  In addition, as with many of the 
veteran's assertions, he appears to have abandoned these 
earlier statements in favor of his detailed recollection of 
the reported head injury.  The veteran also reports that his 
girlfriend during service in England died under suspicious 
circumstances.  The Board notes that the veteran was married 
at this time and also reported that he and his spouse had a 
good relationship until late 1977 when she arrived in 
England.  On  one report, the veteran stated that this 
girlfriend was with him at the time of the April 1977 
incident.  However, in a later version, the veteran had 
replaced the girlfriend with a member of the RAF in his 
story.  The Board does not find this report of an in-service 
stressor to be credible.  As none of the veteran's noncombat 
stressors are corroborated by any independent evidence of 
record, a claim for service connection for PTSD must also 
fail.  

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  The contemporaneously 
recorded service medical records note only a minor facial or 
head injury, the separation examination includes normal 
neurological and psychiatric examinations with a specific 
notation of full recovery from the head injury, and the 
veteran's various descriptions of in-service events, to 
include the nature and extent of his head injury and other 
alleged stressors, are not credible.  While there is some 
post-service evidence linking both organic and psychiatric 
disorders to service, for the reasons and bases 
aforementioned, the weight of the evidence is against a 
current diagnosis of an organic disability, to include OBS, 
due to an in-service head injury, and the overwhelming weight 
of the evidence is against the veteran's claim that he 
currently has a psychiatric disorder linked to service, to 
include a head injury.  As the preponderance of the evidence 
is against the claim for service connection for a 
neuropsychiatric disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b).

Bronchitis

III. Factual Background

Service medical records in June 1973 note an impression of 
bronchitis.  An upper respiratory infection was noted in July 
1973, September 1973, and October 1974.  The veteran's 
separation medical examination in June 1978 reported no 
abnormalities of the lungs or chest.  On a report of medical 
history, completed at the same time, the veteran denied a 
history of any respiratory problems.  

During psychiatric hospitalization in January 1988, the 
veteran reported a history of chronic bronchitis for the 
previous 15 years.  

The veteran filed an initial claim for service connection for 
bronchitis in September 1997.  He stated that bronchitis was 
diagnosed in 1973 during military service.  In a statement 
dated in October 1997, the veteran reported that his 
bronchitis was diagnosed in 1973 and was related to breathing 
chemical vapors from trichloroethylene, petrol/carbon 
solvent, fumes from jet engines, and Southern California 
smog.  

In his VA Form 9, substantive appeal, received in July 1998, 
the veteran stated that the military physicians informed him 
that his bronchitis would continue and nothing could be done 
for it.  He stated that the condition "comes and goes," and 
he had problems with it over the years.  He stated that he 
sought treatment for the condition, but was turned away by VA 
physicians.  

VA outpatient treatment records in February 1999 reported 
shortness of breath with significant exertion.  Transient 
bronchitis, resolved without intervention, was reported.  On 
physical examinations in June 1999, January 2000, June 2000, 
December 2000, and June 2001 no history of chronic bronchitis 
or any current symptoms thereof were noted.  Outpatient 
treatment records noted diagnoses of chronic rhinitis and 
sinusitis.  These conditions were noted to be asymptomatic on 
examination in January 2000, June 2000, and December 2000.  

At a hearing before the undersigned in October 2001, the 
veteran testified that he was initially treated for 
bronchitis in 1973 and then periodically until 1978.  He 
stated that he was informed that his condition could only be 
treated with over-the-counter medication.  Transcript p. 8.  
The veteran reported frequent sore throat, chest congestion, 
shortness of breath, and coughing as symptoms of his 
bronchitis.  Transcript p. 11.  

IV. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A claim for service connection for a disability 
must be accompanied by medical evidence that establishes that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran's service medical records contain a single 
diagnosis of bronchitis in June 1973.  Although further 
respiratory conditions were treated on later occasions, no 
opinion was provided indicating that the veteran continued to 
suffer from bronchitis, nor was any diagnosis of chronic 
bronchitis indicated.  The in-service condition appears to 
have been acute and transitory and resolved by service 
separation.  No further complaints, diagnoses or opinions of 
any residuals of bronchitis were noted in the remaining years 
of his active service or at service separation.  Further, the 
current medical records contain no diagnosis of chronic or 
recurrent bronchitis, nor is there any competent opinion to 
indicate that the veteran had continuing symptomatology as a 
result of the single episode of bronchitis during service.  
Simply put, there is no medical evidence of a nexus between 
the claimed current disability and any incident or symptom of 
service.  Under these circumstances, service connection for 
the veteran's claimed bronchitis is not warranted.

The Board notes that the veteran has been treated for chronic 
sinusitis and rhinitis by a VA physician.  Many of the VA 
treatment records note that this condition is currently 
asymptomatic.  Without voicing any opinion on the validity of 
such a claim, the veteran is free to file a claim for these 
conditions, noting that service connection for such was 
denied by rating decision in October 1998 and new and 
material evidence must be submitted to reopen the record.  


	(CONTINUED ON NEXT PAGE)












ORDER

New and material evidence having been submitted, the claim 
for service connection for a neuropsychiatric disorder, 
including as secondary to a reported inservice head injury, 
is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a neuropsychiatric 
disorder is denied.  

Entitlement to service connection for bronchitis is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



